967 F.2d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Joanne M. WESTON, dba Weston Enterprises, Debtor.Robert RODRIGUEZ;  Ferol Rodriguez, Appellees,v.Joanne M. WESTON, Appellant.In re Joanne M. WESTON, dba Weston Enterprises, Debtor.Joanne M. WESTON, dba Weston Enterprises, Appellant,v.Franklin S. CIBULA, a Law Corporation;  Kathleen E. Jolly, Appellees.
Nos. 90-16501, 91-15360.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 13, 1991.*Decided July 2, 1992.

Before WILLIAM A. NORRIS, BEEZER and LEAVY, Circuit Judges.


1
ORDER**


2
In these consolidated pro se appeals Joanne Weston ("Debtor") argues, inter alia, that the district court erred by affirming the bankruptcy court's approval of a settlement agreement she entered into with the creditors who had foreclosed on her properties during the pendency of her first appeal to the Bankruptcy Appellate Panel ("BAP"), and that the BAP erred by affirming the bankruptcy court's refusal to set aside a state court default judgment obtained by her former attorney, Frank Cibula ("Cibula"), within ten days of the bankruptcy court's dismissal of her first Chapter 11 filing.   Because we adopt the careful analyses of the bankruptcy and district courts set out in their well reasoned opinions,  Weston v. Cibula (In re Weston I), 101 Bankr. 202 (Bankr.E.D.Cal.1989), aff'd, 123 Bankr. 466 (Bankr. 9th Cir.1991), and  Weston v. Rodriguez (In re Weston II), 110 Bankr. 452 (E.D.Cal.1989);  and because we find no merit to any of Debtor's remaining arguments, the decisions appealed from are hereby


3
AFFIRMED.



*
 The members of the panel unanimously agree that this consolidated appeal is not appropriate for oral argument and may be submitted on the briefs pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3